Citation Nr: 9903564	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  95-09 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
compensation benefits in the amount of $6,649.93.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran entered active service in September 1965, and 
received a medical disability retirement in May 1967.

This appeal arises from Committee on Waiver determinations 
that did not grant full relief from the veteran's computed 
overpayment of compensation benefits for a spouse, and his 
August 1993 notice of disagreement (NOD).  


REMAND

The veteran has provided in piecemeal fashion documentation 
of his marriage and divorce from Susan, and of his marriage 
to Darleen.  He has not, however, provided any documentation 
of his divorce from Sandra beyond his written statements.  As 
his debt is in part based on the payment of benefits for a 
spouse for the period after that divorce to his next 
remarriage in June 1978, the Board concludes that the 
securing a copy of the divorce decree to accurately fix the 
date of that divorce is essential.  The Board notes that this 
action is not prompted by doubts about the good faith of the 
claimant, but by concern that any inadvertent error in fixing 
the date of the divorce would potentially affect the amount 
of the indebtedness either in favor of or against the 
interest of the veteran.   

The veteran contends, in part, that in July 1978 he obtained 
from the Long Beach VA hospital, paper work to get Susan's 
military identity card, and that in February 1993 he received 
from the VA in Honolulu, paper work for Darleen's military 
identity card.  He maintains that therefore VA had knowledge 
of his marital status at those times.

The Board notes that in the February 1994 statement of the 
case (SOC), and May 1995 supplemental statement of the case 
(SSOC), the veteran was not provided with 38 C.F.R. §§ 1.962, 
1.963, 1965, 3.205, 3.206, 3.401(b), 3.501(d), which 
essentially govern the basis for the debt, and the standard 
for equity and good conscience.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  This claim is remanded for 
actions as follows:

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  In this regard, 
the Board must respectfully point out 
that documentary evidence rather than 
simple assertion is essential for fixing 
facts like the dates of marriage and 
divorce.  Moreover, in regard to his 
financial status, the veteran may wish to 
consider that documentation of financial 
hardship could include such items as his 
Federal tax returns from 1993 to the 
present, and documentation of debt load 
and default, if any.  

2.  The RO should contact the veteran and 
ask that he provide a copy of his divorce 
decree from Sandra.  If the claimant is 
unable to provide this document, the RO 
should take appropriate action to obtain 
a copy of the divorce decree.  The 
veteran must cooperate in this effort.

3.  The RO, with the help and cooperation 
of the veteran, should contact the Long 
Beach hospital, and VA in Honolulu, to 
determine whether records are kept 
concerning issuance of paperwork for 
"military" identity cards.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should issue an 
updated SSOC, with consideration of all 
relevant laws and regulations to include 
38 C.F.R. §§ 1.962, 1.963, 1965, 3.205, 
3.206, 3.401(b), 3.501(d).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, a reasonable period of time for a 
response to the above requested SSOC should be afforded the 
veteran and his representative.  Thereafter, the case should 
be returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



